Citation Nr: 0016216	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-15 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to June 1972.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1998 rating 
decision, in which the RO denied the appellant's claim which 
sought service connection for cause of the veteran's death.  
The appellant filed an NOD that same month, and the RO issued 
an SOC in November 1998.  The appellant filed a substantive 
appeal in August 1999.  A supplemental statement of the case 
(SSOC) was issued in December 1999.  In January 2000, the 
appellant testified before a Hearing Officer at the VARO in 
Newark.  An additional SSOC was issued in February 2000.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran died in December 1983.  The Certificate of 
Death does not reflect the immediate cause of his death.  
However, an autopsy report, dated that same month, noted 
the probable immediate cause of death as acute 
bronchopneumonia and multiple small recent pulmonary 
thromboemboli.  In addition, anatomical diagnoses included 
undifferentiated (anaplastic) carcinoma (possible sweat 
gland primary), metastatic to right axillary lymph nodes, 
right and left lungs, liver, and right chest cavity with 
direct superficial invasion of vertebrae (T2-T7), as well 
as lateral right chest wall and direct extension into 
right adrenal gland.

3. At the time of his death, the veteran was not service 
connected for any disabilities.  He was 32 years of age.  

4. The appellant's claim of service connection for the cause 
of the veteran's death is not supported by competent 
(medical) evidence tending to show a connection between 
the veteran's death and active service, or exposure to 
herbicide agents.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that the veteran died in 
December 1983.  The Certificate of Death does not reflect the 
immediate cause of his demise.  However, an autopsy report, 
dated that same month, noted the probable immediate cause of 
death as acute bronchopneumonia and multiple small recent 
pulmonary thromboemboli.  In addition, anatomical diagnoses 
included undifferentiated (anaplastic) carcinoma (possible 
sweat gland primary), metastatic to right axillary lymph 
nodes, right and left lungs, liver, and right chest cavity 
with direct superficial invasion of vertebrae (T2-T7), as 
well as lateral right chest wall and direct extension into 
right adrenal gland.  At the time of his death, the veteran 
had not been adjudicated as service connected for any 
disability.  He was 32 years of age.  

A review of the veteran's service medical records does not 
reflect any treatment for, or diagnosis of, any form of 
cancer.  

In May 1984, the appellant was awarded death pension benefits 
as the surviving spouse of the veteran.  In January 1985, the 
pension benefits were discontinued due to her other countable 
income.

Thereafter, in May 1998, the appellant filed a claim for 
dependency and indemnity compensation, based upon her belief 
that the cause of the veteran's death was related to his 
active military service.  Along with her application for 
benefits, the appellant submitted additional evidence, to 
include the veteran's DD Form 214, various service personnel 
records, a copy of the veteran's death certificate, and the 
autopsy report.  In particular, a service personnel record 
reflects the veteran as having been in the contiguous waters 
off the coast of Vietnam, on February 7, 1972; February 17, 
1972; and March 5, 1972.  In addition, the appellant 
submitted Sloan-Kettering Memorial Hospital and Hackettstown 
Community Hospital medical records, dated in April and May 
1982.  An April 1992 pathological report noted a diagnosis of 
metastatic, undifferentiated tumor of epithelial origin.  In 
May 1982, the veteran underwent a dissection of a mass of his 
right axillary.  The pre-operative diagnosis was right 
axillary mass; melanoma versus carcinoma of the lung.   

In August 1999, the appellant submitted copies of Sloan-
Kettering Memorial Hospital records, dated from May 1982 to 
December 1983.  In particular, a discharge summary, dated in 
February 1983, noted the veteran to have undergone a right 
thoracotomy and wedge resections of the right lower lobe and 
right upper lobe masses.  Pathology of right lower lobe lung 
lesions revealed no malignant melanoma.  The discharge 
diagnosis was anaplastic skin appendage tumor of right axilla 
without evidence of recurrent disease.  

The submitted records further show that, in June 1983, the 
veteran underwent a bronchoscopy.  Cytology of the bronchial 
washings was positive for malignant cells, consistent with 
malignant melanoma.  Subsequently, he underwent a right 
pneumonectomy, with pathology of the right lung mass from the 
right lower lobe of the lung and superior pulmonary artery 
thrombus revealing a malignant tumor.  The tumor was 
metastatic within the right lower lobe.  The discharge 
diagnosis was metastatic anaplastic carcinoma to right lower 
lobe of the lung.  A hospital discharge summary in December 
1983, at the time of the veteran's death, noted a diagnosis 
of bronchopneumonia, anaplastic carcinoma, metastatic to 
right axillary lymph nodes, bilateral lungs, liver, and right 
chest cavity.  

In January 2000, the appellant testified before a Hearing 
Officer at the VARO in Newark.  She and her representative 
contended that the veteran's cancer had originated in his 
lungs and metastasized to other organs.  In order to explore 
this contention further, the Hearing Officer asked the 
appellant whether she had sought, or received, an opinion 
from a medical expert, based upon the veteran's medical 
records, to support her theory of entitlement.  The appellant 
testified that she had never discussed this theory with a 
doctor.  In addition, the appellant's representative 
confirmed that, other than the evidence already of record and 
the testimony and argument advanced at the hearing, there was 
no further evidence to submit.  It was requested that the 
doctrine of reasonable doubt be applied in favor of the 
veteran, given the inconclusiveness of the origin of the 
veteran's cancer.  


II.  Analysis

The first question which must be addressed in the appeal is 
whether a well-grounded claim of service connection for the 
cause of the veteran's death has been presented.  If not, the 
application must fail, and there is no further duty to assist 
in the development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the U.S. 
Court of Veterans Appeals, prior to March 1, 1999) which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims (Court) has held 
that a claim for service connection for cause of death filed 
by a veteran's survivor, like a claim for service connection 
for disability by a living veteran, must be well grounded.  
Darby v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. 
Brown, 8 Vet.App. 423, 426 (1995).  The Court has further 
held that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  


To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(a) (1999).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, a veteran shall be granted service connection for a 
malignant tumor, although it is not otherwise established as 
incurred in service, if the disease is manifested to a 10 
percent degree within one year following service.  
38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

With respect to service connection on either a direct basis 
(on the theory that the cause of the veteran's death was 
incurred in or aggravated by service), or on a presumptive 
basis (on the theory that the malignancy which caused his 
death was manifested within one year of his separation from 
service), the Board notes that the claim is clearly not well 
grounded.  That is because there is no evidence of record, 
and, indeed, there is no contention in this case, that any 
condition which caused the veteran's death was manifested in 
either service or the post-service, one-year presumption 
period.  There is one remaining theory to be discussed, i.e., 
the special presumption provisions which may apply where 
exposure to Agent Orange in service is claimed.

The gravamen of the appellant's claim, which has been 
asserted by both her and her representative, is that the 
veteran's death was caused by cancer, claimed to have 
originated in his lungs, which in turn resulted from his 
exposure to herbicides in Vietnam.  The Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii).


The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

In reviewing the evidence of record we note, as is discussed 
above, that the veteran served in the contiguous waters off 
the coast of Vietnam on three different days in February and 
March 1972.  The veteran's service medical records do not 
reflect diagnoses or treatment for any form of cancer, nor is 
the veteran service connected for the disease.  We are also 
cognizant that no medical opinion of record has linked the 
veteran's cancer to exposure to herbicide agents in Vietnam.  

As noted above, the appellant has contended that the 
veteran's cancer originated in his lungs.  A medical record 
from the Sloan-Kettering Memorial Hospital in May 1982 
reported the etiology of the initially discovered cancer in 
the veteran's right axillary mass as melanoma versus 
carcinoma of the lung.  Subsequently, in February 1983, the 
veteran underwent a right thoracotomy and wedge resections of 
the lower lobe and upper lobe masses of his right lung.  
Pathology of right lower lobe lung lesions revealed no 
malignant melanoma.  In June 1983, the veteran underwent a 
bronchoscopy.  Cytology of the bronchial washings was 
positive for malignant cells, consistent with malignant 
melanoma.  Subsequently, the veteran underwent a right 
pneumonectomy, following which the diagnosis was metastatic 
anaplastic carcinoma to the right lower lobe of the lung.  A 
discharge summary in December 1983, at the time of the 
veteran's death, noted a diagnosis of bronchopneumonia; and 
anaplastic carcinoma, metastatic to right axillary lymph 
nodes, bilateral lungs, liver and right chest cavity.  

The Board thus finds that the medical evidence does not 
support the appellant's contention that the veteran's cancer 
originated in his lungs.  While the initial etiology of the 
cancer found in the veteran's right axillary mass was noted 
as possible carcinoma of the lung, none of the subsequent 
medical records, generated after extensive treatment and 
diagnostic investigation, supports such a finding.  As the 
autopsy report reflects, anatomical diagnoses included 
undifferentiated (anaplastic) carcinoma (possible sweat gland 
primary), metastatic to right axillary lymph nodes, right and 
left lungs, liver, and right chest cavity with direct 
superficial invasion of vertebrae (T2-T7), as well as lateral 
right chest wall and direct extension into right adrenal 
gland.

Therefore, presumptive service connection for the veteran's 
cancer, under the Agent Orange presumption for lung cancer, 
due to exposure to herbicide agents, is not warranted.  See 
McCartt v. West, 12 Vet.App. 164, 168 (1999), wherein the 
Court stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  

We recognize the appellant's sincere belief that the 
veteran's death is related to his exposure to herbicides in 
service, in particular, that he developed lung cancer which 
metastasized to other organs in his body.  As noted above, 
the medical evidence reflects that the veteran's lung cancer 
resulted from metastasized cancer cells, and did not 
originate in that organ.  Furthermore, neither the appellant 
nor her representative has been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the etiology of the veteran's cancer or 
its relationship to service.  See, e.g., Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, 
a claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
supra ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, supra.

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  As noted 
above, veteran's service medical records do not reflect any 
diagnosis of, or treatment for, any form of cancer, nor is 
the veteran service connected for the disease.  Furthermore, 
no medical opinion of record has related the onset of the 
veteran's cancer, and his subsequent death, to exposure to 
herbicide agents in Vietnam.  

The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."  Bloom v. West, 
12 Vet.App. 185 (1999).




ORDER

Service connection for cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

